Title: The Committee for Foreign Affairs to the American Commissioners, 6 October 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Honorable Gentlemen
York Town Pensylvania Octr. 6the.1777.
We shall follow your example in confining this letter intirely to yours of May 26th. respecting the Loan, and Mode of raising it by appropriation of vacant lands. It remains doubtful yet whether there is any vacant land not included within some one of the thirteen states; And it is an undetermined question of great magnitude whether such land is to be considered as common stock, or the exclusive property of the state within whose charter bounds it may be found. Until this business shall have been determined in Congress and approved by the states, you will readily discover the difficulty of doing any thing in the way of raising money by appropriation of vacant lands. We consider your proposal on this subject as of very great importance, and we shall not fail to solicit the attention of Congress thereto whenever the pressing business of the campaign will permit. In the mean time, we see no reason that should prevent the young Nobleman of Irish extract from coming to America; because the suspension of the question concerning vacant lands will not obstruct his views of getting the quantity he may want, either by original entry, or by purchase on the most reasonable terms upon the frontiers of those states where vacant lands are in abundance to be met with.
We are warranted to say that such rank as that Nobleman may have when he leaves service in Europe will be granted to him here.
Congress clearly discern with you the all important concern of supporting the credit of our continental money, and, with this view, have proposed, as you will see by the inclosed resolve, to pay the interest of twenty millions of dollars by bills drawn on you. This we hope will in time replenish the Loan Offices so effectually as, with the aid of taxation now generally taking place, to prevent the necessity of future emissions.
By your letter of the 25th. of May we have no doubt but that those bills will be paid with all due punctuality. About five millions only of the twenty voted are yet borrowed; and the interest on these 5 will not be drawn for in bills of exchange till near a twelve month. We are Gentlemen Your humble Servants
Benja HarrisonRobt MorrisJno WitherspoonRichard Henry LeeJames LovellThos. Heyward Junr.
(In Committee on foreign Affairs)
 
Addressed: Honble Franklin Deane & Lee Esqrs. / Commissioners of the United States of America / in / France
Notation: Committee for Foreign Affairs Oct. 6. 1777.
